Citation Nr: 1025400	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-05 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

1.  Entitlement to service connection for a claimed right eye 
disorder.

2.  Entitlement to service connection for claimed Parkinson's 
disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk




INTRODUCTION

The Veteran served on active duty from September 1965 to October 
1980 and from July 1991 to January 1992.

This case initially came before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the RO.  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2010), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  

Also, a veteran is entitled to a hearing before a Veterans Law 
Judge, either in person, or via video conference in lieu of an 
in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. § 20.700 (2010).  

In the Veteran's VA Form 9, Appeal to the Board, he requested a 
hearing before a Veterans Law Judge at the RO.  

In an August 2009 letter from the RO, the Veteran was notified 
that a hearing was scheduled in September 2009.

However, a September 2009 report of contact indicated that the 
Veteran called to reschedule the hearing.  A November 2009 letter 
from the Board found good cause shown for failing to appear for 
the scheduled hearing and provide a timely request for a new 
hearing date.  

Hence, after the case was certified for appeal and transferred to 
the Board, the Veteran continued his request to appear for a 
hearing before a Veterans Law Judge. 

The Veteran is entitled to a hearing before a Veterans Law Judge, 
either in person, or via video conference in lieu of an in-person 
hearing, if he so chooses.  38 U.S.C.A. § 7107(b) (West 2002); 38 
C.F.R. § 20.700 (2010).  

In light of the request, the case is remanded for the Veteran to 
be scheduled for a personal hearing.  

Before scheduling the hearing, the RO should notify the Veteran 
of his option to participate in a videoconference hearing in lieu 
of a personal hearing.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate steps to 
contact the Veteran in order to schedule 
him for a hearing either in person or by 
videoconference with a Veterans Law Judge 
at the earliest date possible.   

Thereafter, if not otherwise indicated, the case should be 
returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


